In a proceeding to invalidate petitions nominating John F. Hanney as a candidate in the general election to be held on November 8, 1977 for the public office of Council Member of the City of Yonkers, the appeal is from a judgment of the Supreme Court, Westchester County, dated September 30, 1977, which, after a hearing, denied the application. Judgment affirmed, without costs or disbursements. No opinion. Margett, J. P., Rabin and Titone, JJ., concur; Mollen, J., dissents and votes to reverse the judgment and grant the application, with the following memorandum: I dissent and vote to reverse on the authority of Matter of Carrol v McNab (— AD2d •—•).